Citation Nr: 0000314	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-05 445A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for residuals of dorsal 
lumbar sympathectomy on a direct incurrence basis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from April 1943 to September 
1945.  

This appeal arises from a July 1995 rating decision of the 
Roanoke, Virginia Regional Office (RO), which denied 
entitlement to service connection for residuals of dorsal 
lumbar sympathectomy.  A notice of disagreement was received 
in September 1995; however, the statement of the case that 
was issued in October 1995 failed to include consideration of 
this issue.  This fact was noted in the introduction section 
of a Board decision dated in February 1998.  Thereafter, a 
statement of the case was issued in April 1998 relative to 
the issue of entitlement to service connection for dorsal 
lumbar sympathectomy on a direct incurrence basis and a 
timely substantive appeal was received in April 1998.  
Although the veteran requested a hearing before the board in 
Washington on the substantive appeal, he withdrew this 
request in writing in a May 1999 submission.  

The aforementioned February 1998 Board decision granted 
service connection for frostbite residuals of the hands, feet 
and ears.  In April 1998, the veteran filed a motion in which 
he contended that there was clear and unmistakable error 
(CUE) in the February 1998 Board decision.  The veteran 
maintained, in essence, that an effective date should have 
been assigned from the date of his original service 
connection claim in 1947.  

By letter from the Board in August 1998, the veteran was 
notified that his April 1998 motion was being construed as a 
motion to reconsider the February 1998 Board decision.  The 
motion for reconsideration was denied.  It was further noted 
that the February 1998 Board decision was an allowance and 
that the effective date of the award of benefits had been 
determined by the RO.  If the veteran disagreed with the 
effective date assigned, he was informed that he could file a 
notice of disagreement with the RO.  Accordingly, the issue 
of whether an effective date prior to March 1995 for the 
grant of service connection for residuals of frostbite of the 
hands, feet and ears is warranted is referred to the RO for 
appropriate consideration.

The Board further notes that the issue of entitlement to 
service connection for dorsal lumbar sympathectomy as being 
proximately due to or the result of a service connected 
disability is the subject of the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to 
demonstrate that residuals of dorsal lumbar sympathectomies, 
that were performed almost two years after service, are 
related to service.

2.  The veteran's claim of entitlement to service connection 
for residuals of dorsal lumbar sympathectomy on a direct 
incurrence basis is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of dorsal lumbar sympathectomy on a direct incurrence basis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The service medical records to include the September 1945 
separation physical examination do not show that a dorsal 
lumbar sympathectomy was performed during service.

In a January 1947 claim, the veteran indicated that he had 
suffered frostbite of the hands, feet and ears during 
service.  

A March 1947 statement indicates that the veteran had 
received VA outpatient treatment for residuals of frostbite 
of the hands and feet on multiple occasions in January and 
February 1947.

A VA physician's statement in March 1947 indicates that the 
veteran's hands would become swollen, painful and cyanotic on 
exposure to a moderate degree of cold.  Itching was 
experienced when the hands and feet were heated or became 
warm.  The diagnoses were moderate residuals of frozen 
fingers and mild residuals of frozen feet and ears.  
Recommendations included paravertebral sympathetic block 
every other day if other treatment did not prove to be 
satisfactory.

A May to July 1947 VA hospital report indicates that the 
veteran had been experiencing aching pains of the distal 
phalanges of all fingers.  During exposure to cold in 
service, the veteran's hands would become painful and turn 
blue at irregular intervals.  This condition had gradually 
grown worse.  Currently, the hands would become swollen, 
painful, and cyanotic with small areas of necrosis of the 
skin on exposure to a moderate degree of cold.  The veteran 
had not shown any improvement since March with conservative 
treatment.  He was hospitalized in May 1947 and paravertebral 
sympathetic thoracic blocks were recommended.  This procedure 
was performed bilaterally without any change in the veteran's 
upper extremities.  Paravertebral sympathetic dorsal blocks 
every other day were recommended.  The veteran was 
transferred to another hospital for consideration of this 
treatment.  

A July to September 1947 VA hospital summary shows that on 
admittance the veteran's hands were moist and the fingers 
were cool.  The skin on the dorsum of the fingers proximal to 
the nail was tight, fibrous and adherent to the nail.  The 
nail beds were purplish red and the pulp of the fingers was 
doughy.  The toes showed similar changes to a lesser extent.  
A right cervical sympathetic block was performed causing an 
increase in skin temperature of the right hand.  A left 
dorsal sympathectomy was performed.  Post operative x-rays 
revealed that the 4th rib had been removed instead of the 3rd.  
The veteran showed definite evidence of sympathetic 
denervation.  A right dorsal sympathectomy was then 
performed.  A great deal of difficulty was encountered in 
locating the sympathetic change, but postoperatively his hand 
was as warm and dry as the left hand.  Approximately 2 weeks 
later, the veteran had perspiration of the right hand.  
Subjectively, there was no difference in the two extremities.  
He definitely had a sympathetic denervation on the right 
side.  The final diagnoses included residuals of frostbitten 
hands and toes bilaterally, treated and improved.

VA chest x-rays in December 1950 revealed residual evidence 
of some loss of bony substance and bony regeneration at the 
posterior portion of the left 4th rib and the posterior 
portions of the right 3rd, 1st, 2nd, and possibly 4th.  Several 
metal clips were seen in this region.    

A February 1958 VA hospital report noted that the veteran had 
some hypersensitivity to the cold in both hands.  On 
examination, the right hand was cool and wet and the left 
hand was warm and dry.  There were some trophic changes in 
the distal phalanges of all fingers of both hands. 

A June to July 1970 VA hospital report indicates that the 
veteran only had sweat on the right half of the body.  The 
nailbeds appeared to be cyanotic.  

An October 1997 statement from Robert Hunter, M.D., indicates 
that he had been the veteran's primary care physician since 
March 1993.  A medical history of frostbite of the ears, 
fingers and toes was noted.  It was opined that the residual 
complaints of ear lobe, finger and toe pain during cold 
weather were related to his service connected injury.  It did 
not appear to the examiner that the veteran had been 
misdiagnosed.  The residual results of the operations 
performed in 1947 were excessive sweating of the right half 
of the body and the absence of sweating on the left half of 
the body.  


II.  Analysis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

With regard to the claim of service connection for residuals 
of dorsal lumbar sympathectomy, there is no evidence to show 
that this procedure was performed during service.  Moreover, 
the veteran has not contended that this procedure was 
performed during service.  Dorsal lumbar sympathectomies were 
performed during the summer of 1947, almost 2 years following 
the veteran's separation from service.  The only evidence 
that would support the instant claim is found in the 
veteran's statements; however, lay evidence is inadequate to 
establish a medical nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of presenting a 
well grounded claim of service connection for residuals of 
dorsal lumbar sympathectomy on a direct incurrence basis.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for the residuals of dorsal lumbar 
sympathectomy on a direct incurrence basis is denied.


REMAND

As noted in the introduction section of this decision, the 
veteran has alternatively contended that service connection 
is warranted for residuals of dorsal lumbar sympathectomy as 
being proximately due to or the result of a service connected 
disability.  The RO has not adjudicated this claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should adjudicate the veteran's 
claim of entitlement to service 
connection for residuals of dorsal lumbar 
sympathectomy as being proximately due to 
or the result of a service connected 
disability.  The veteran should be 
informed that he has the right to submit 
evidence and argument relative to this 
issue.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished a 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







